UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
LAWRENCE HARRIS,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 12-1977 (ABJ)
                                    )
RUDOLPH CONTRERAS,                  )
                                    )
                  Defendant.        )
____________________________________)


                                MEMORANDUM OPINION

       Pro se plaintiff Lawrence Harris filed a civil complaint against the Hon. Rudolph

Contreras of the United States District Court for the District of Columbia in Superior Court for

the District of Columbia on October 26, 2012, alleging “fraud,” apparently in connection with

the dismissal of a prior civil action plaintiff pursued in U.S. District Court. Compl., Ex. 1 to

Notice of Removal [Dkt. # 1]; Notice of Removal ¶ 2, citing Harris v. U.S. Supreme Court, No.

12-1577-RC (dismissed Oct. 23, 2012), Def.’s Mot. to Dismiss [Dkt. # 7] at 1–2. 1 Plaintiff seeks

$500,000,000 in damages. Id. The United States Attorney General removed this case to United

States District Court on December 10, 2012, pursuant to 28 U.S.C. §§ 1441, 1442(a)(1) & (3),

1446, and 2679(d)(2), and filed a motion to dismiss on December 21, 2012 [Dkt. # 7]. On

January 2, 2013, the Court notified Harris that under Fox v. Strickland, 837 F.2d 507 (D.C. Cir.




1      Both the notice of removal and the motion to dismiss express Contreras’s position that
Harris’s allegation of fraud in this case is connected to Judge Contreras’s decision in Harris v.
United States Supreme Court. Since Harris does not contest this position in his opposition to the
motion to dismiss, the Court will treat it as conceded. See FDIC v. Bender, 127 F.3d 58, 67–68
(D.C. Cir. 1997) (when a party does not address arguments advanced by her opponent, the court
may treat those arguments as conceded).
1988), failure to timely oppose the motion to dismiss could result in dismissal of the case. [Dkt.

# 8]. On the same day, Harris filed a response to the motion to dismiss. [Dkt. # 9].

       While plaintiff may be understandably frustrated by the result in his original case,

bringing another suit against the judge himself is not the proper way to challenge a court ruling.

“Judges are absolutely immune from lawsuits predicated on their official acts in matters over

which they have jurisdiction.” Jennins v. Walton, Civ. Action No. 12-410, 2012 WL 1156439, at

*1 (D.D.C. Apr. 6, 2012), citing Forrester v. White, 484 U.S. 219, 2225 (1988); Stump v.

Sparkman, 435 U.S. 349, 355–57 (1978); Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir.

1993). Since Harris’s suit is predicated on Judge Contreras’s official actions in a separate civil

case, and Harris makes no showing that Judge Contreras lacked jurisdiction over that matter,

Judge Contreras enjoys immunity from suit here.         Accordingly, the instant action will be

dismissed. Accordingly, plaintiff’s motion to dismiss [Dkt. # 4] will be dismissed as moot.

       A separate order will issue.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: January 7, 2013




                                                2